Title: To James Madison from Armand Duplantier, 17 April 1806 (Abstract)
From: Duplantier, Armand
To: Madison, James


                    § From Armand Duplantier. 17 April 1806, New Orleans. Aware of JM’s interest in Lafayette, reports his efforts on the general’s behalf and his fear of being unable to obtain the location he desired around New Orleans and on the Carondelet Canal. Since Duplantier submitted the enclosed application [not found], the city of New Orleans asserted its rights to these lands. The case lies before the commissioners and should be decided shortly. Will inform JM of the decision. The claims are founded on a request made during the government of Baron Carondelet for eighteen fathoms on the edge of town, for ten years. The land was to be used for revenue to pay for lighting and to maintain the street lamps. The request was made after the fire, as a result of that unfortunate event, to expire in nine years, and the lands have never been used for any purpose. Believes that the title to possession was similar and knows of no other title. Thinks that these titles are illusory and that one would have no trouble destroying the claims, in which case he is hopeful that Lafayette will obtain these lands. Is not, however, without worry of not succeeding, because the lands are not exactly contiguous, and this may be an obstacle. The warrant is for 1,000 acres, and one might assume that it may be necessary for them to be located together. Encloses a map [not found] that he had drawn from older maps, by which JM will see that there are 983 acres of vacant land belonging to the state. If the city’s claims are cancelled, does not doubt that in an exact measurement 1,000 acres will be found. There are also two very nice plots between the river and the city that are contiguous to the lands. If the government has no reservations, there will be more than 1,000 acres. On the north side there is a claim to be made on the Marigny plantation. According to new information there is no doubt that the builders of this plantation encroached on state lands. Doubts that they can produce titles.
                    His greatest fear concerns the plantation of Juan Suares separating the lands, as JM will see from the enclosed map. Is assured, however, that Baron Carondelet had always reserved 100 feet along the canal. Has found no evidence of this, but the surveyors assured him that this was the baron’s order and that the surveys were made as a result. Is not sure if this order was respected as the land was granted and surveyed after the baron’s reign. If the 100 feet were left, if they are there, by that fact the lands are contiguous. In any case, begs JM’s opinion and instructions regarding all that can be useful to Lafayette. Requests JM’s kindness in employing all his means to help Duplantier succeed in this matter. If he succeeds, as he stated previously to JM, these lands will perfectly fulfill JM’s wishes and Lafayette’s needs.

Not only will Lafayette be able to satisfy his debtors, he will still have property left, which after some minor expenses will assure him a nice annual profit, and the other well-situated warrants will be fine property for his children in the future.
                